Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 1 of 37



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 1:20-cv-20024-UU

  GLORIA GARCIA,

             Plaintiff,

  vs.

  FOUR BLR DOORS, CORP., and
  ISRAEL LA RED, individually,

        Defendants.
  ____________________________________/

                                     SECOND AMENDED COMPLAINT 1

             Plaintiff Gloria Garcia (“Garcia” or “Plaintiff”), by and through undersigned

  counsel, hereby files this Second Amended Complaint and sues Four BLR Doors,

  Corp. (“Four BLR” or the “Company”) and Israel Le Red (“La Red”) (collectively

  “Defendants”), and alleges as follows:

                                                      Introduction

             1.       This is an action by Garcia for unpaid overtime wages under the Fair

  Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).                        Further, Garcia is

  asserting claims for breach of contract, unjust enrichment, and quantum meruit

  for unpaid commissions that remain due and owing and are sought separate

  from Garcia’s unpaid overtime wage claims.


  1   Filed pursuant to this Court’s Order [DE 37].
  1|Page
                                         PERERA BARNHART ALEMÁN
                                12401 Orange Drive· Suite 123 · Davie, FL 33330
                             300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                                       (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 2 of 37



        2.     Plaintiff   seeks    damages      within    this    court’s   jurisdictional

  requirements, reasonable attorneys’ fees and costs, and all other remedies

  allowable by law.

                            Parties, Jurisdiction and Venue

        3.     Garcia has, at all relevant times, resided in Miami-Dade County,

  Florida.

        4.     Four BLR is a Florida corporation with its principal place of business

  in Miami-Dade County, Florida.

        5.     La Red is over the age of eighteen and is otherwise sui juris.

        6.     At all times material, La Red was and is an owner and operator of

  the Corporate Defendant.

        7.     Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this

  District, Defendants employed Plaintiff in this District, and the claims arose

  within this District.

      A. Defendants’ Business And Interstate Commerce

        8.     Four BLR operates an installation company that “specializes in high

  impact, resistant windows and doors in South Florida.” 2

        9.     Upon information and belief, Four BLR’s annual volume of sales or

  business exceeded $500,000 annually for every relevant year.



  2https://www.fbdoors.com/about-us/
  2|Page
                               PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 3 of 37



        10.   At all relevant times, Defendants employed two or more employees,

  including Plaintiff, that customarily, continually, and regularly handled goods

  and materials that i) were purchased from a person or entity outside the state of

  Florida and/or ii) were purchased in Florida but had previously traveled through

  interstate commerce.

        11.   Upon information and belief, Defendants obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run their

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

        12.   Defendants, upon information and belief, accept credit card

  payments, wire transfers, and other forms of payments that are made or

  processed outside the state of Florida.

        13.   Defendants are employers engaged in interstate commerce and

  subject to the FLSA.

     B. Plaintiff’s Employment And Defendants’ Operational Control.

        14.   Garcia began working for Defendants in or around July 2018.

        15.   Garcia was hired by La Red.

        16.   Garcia was supervised by La Red.

        17.   La Red controlled Four BLR’s purse strings during the relevant

  period.
  3|Page
                              PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 4 of 37



        18.   La Red was responsible for ensuring that Plaintiff was properly

  compensated.

        19.   La Red was responsible for tracking and/or reviewing employee work

  hours.

        20.   La Red was responsible for recording and/or documenting

  commissions and/or other bonuses earned by the Company’s employees.

     C. Defendants’ Failure To Pay Plaintiff Proper Overtime Wages During
        The First Period Of Plaintiff’s Employment.

        21.   Four BLR provided Garcia an Offer Letter on or about June 26, 2018

  for a Lead Qualifier. See Exhibit “A.”

        22.   The Offer Letter promised to pay Garcia $10 per hour.

        23.   The Offer Letter also promised additional compensation for sales.

        24.   La Red was expressly identified as Garcia’s supervisor in the Offer

  Letter.

        25.   After June 26, 2018, Garcia was provided with an “Amendment to

  Contract” (the “Amended Contract”).

        26.   The Amended Contract referred to the Offer Letter as the

  “Agreement” reached by the parties on June 26, 2018.

        27.   Garcia served in the Lead Qualifier position from approximately

  June 26, 2018 through approximately January 6, 2019 (the “First Period”).

        28.   The Amended Contract contained additional language with respect

  to commissions that would be paid to Garcia. Specifically, Plaintiff was to receive

  4|Page
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 5 of 37



  $25.00 for each sale if she provided a lead to a salesperson that completed the

  sale or, if Plaintiff made the sale herself, she would receive between 0.5%-1% of

  the sale as a commission. A sample of Plaintiff’s leads and sales during the First

  Period is filed hereto as Exhibit “B.”

        29.    During the First Period, Garcia worked an average of approximately

  forty-five (45) hours per week until the close of October 2018 and worked an

  average of approximately fifty-seven (57) hours during the months of November

  and December 2018. 3

        30.    While Defendants generally paid Garcia overtime compensation for

  the hours Garcia worked over 40 in a given workweek, Defendants failed to

  properly calculate the overtime rate Garcia was entitled to under the FLSA.

        31.    More precisely, Defendants failed to include the $25.00 “leads

  bonus” and regular commission payments from sales earned by Garcia into the

  applicable overtime rate.

        32.    Garcia’s estimated overtime damages during the First Period are as

  follows:

               A.       From June 26, 2018 through October 27, 2019, when

        Plaintiff worked approximately forty-five (45) hours per week, she received

        approximately $1,125.00 in overtime wages. 4 However, Plaintiff should


  3 This estimation is subject to revision after receiving the relevant payroll and time
  records from Defendants.
  4
    This figure is predicated on Defendants paying Plaintiff her incorrect overtime rate of
  $15.00 for 5 hours of overtime over the course of 15 weeks
  5|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 6 of 37



        have received, taking into account her “leads bonus” and commissions,

        $1,511.77. As such, Plaintiff is owed $386.77 in unpaid, unliquidated

        overtime wages during these weeks in the First Period.

               B.       From November 1, 2018 through December 31, 2018, when

        Plaintiff worked approximately fifty-seven (57) hours per week, she

        received approximately $1,530.00 in overtime wages. 5 However, Plaintiff

        should have received $2,031.67 taking into account her “leads bonus” and

        commissions. As such, Plaintiff is owed $501.67 in unpaid, unliquidated

        overtime wages during these weeks in the First Period.

      D. Defendants’ Failure To Pay Plaintiff Overtime Wages During The
         Second Period Of Plaintiff’s Employment.

        33.    On or around January 7, 2019, Four BLR changed Garcia’s job title

  to “Floor Sales”—a position she held until the end of her employment (the

  “Second Period”).

        34.    While Defendants used a Floor Sales job title for Garcia, Garcia was

  required to perform many duties not related to Floor Sales.

        35.    For example, Defendants required Garcia to clean bathrooms, take

  cars to the Chevrolet dealership, pick up supplies, archive, etc.

        36.    The “Floor Sales” position involved a hybrid compensation

  package—an hourly component and a commission component.



  5
   This figure is predicated on Defendants paying Plaintiff her incorrect overtime rate of
  $15.00 for 17 hours of overtime over the course of 6 weeks.
  6|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 7 of 37



        37.     The hourly portion ($10 an hour) served as a draw against

  commission.

        38.   Garcia worked extended overtime hours during the Second Period.

        39.   Specifically, Garcia worked an average of approximately fifty-seven

  (57) hours per week through the end of her employment with Defendants.

        40.   Despite having knowledge of Garcia’s overtime hours and pay

  structure, Defendant improperly calculated Garcia’s overtime premium pay rate.

        41.   Defendant failed to include Garcia’s earned commissions when

  calculating Garcia’s overtime premium pay rate.

        42.   As such, Garcia now seeks a corrected calculation for her overtime

  premium pay rate, payment for her overtime work utilizing this correct rate of

  pay, liquidated damages, and attorneys’ fees and costs.

     E. Calculations of Garcia’s Claims for Unpaid Wages During The Second
        Period.

        43.   As part of Garcia’s overtime claims for the Second Period, she seeks

  $3,017.33 in unliquidated backpay plus an equal amount for liquidated

  damages. The total estimated overtime damages for the Second Period, therefore,

  are $6,034.66.

        44.   Garcia performed work for Defendants as a non-exempt employee

  during the Second Period.

        45.   Garcia seeks corrected overtime wages during the time period of

  January 7, 2019 through June 14, 2019—approximately 22 weeks.

  7|Page
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 8 of 37



        46.    A preliminary calculation of Garcia’s unpaid wages are as follows:

                                         January 2019

   Weeks At Issue       Total Overtime         Overtime Rate             Unpaid Overtime
                        Hours In Month          (Corrected)                  Wages
                                                                           (Corrected)

      4 weeks             16.23 Hours             $37.65                      $367.60
                                               ($25.10 x 1.5)
   (January 1, 2019
   through June 31,                            ($10.00 x 44 hours     [($37.65 x 16.23 OT hours)
        2019)                                   (avg. per week)) =      - $243.45 (prior overtime
                                              $440.00; $440.00 +               payment)]
                                                  $664.50 (avg.
                                                 commission per
                                               week) = $1,104.50;
                                              $1,104.50/44 hours
                                                    = $25.10)




                                        February 2019

    Weeks At Issue        Total Overtime       Overtime Rate         Unpaid Overtime Wages
                             Hours In           (Corrected)               (Corrected)
                              Month

       4 weeks             30.07 Hours           $59.63                     $1,342.02
                                              ($39.75 x 1.5)
    (February 1, 2019
    through February                            ($10.00 x 47.5       [($59.63 x 30.07 OT hours) -
        28, 2019)                             hours = $475.00;          $451.05 (prior overtime
                                                  $475.00 +                   payment)]
                                               $1,413.20 (avg.
                                               commission per
                                                   week) =
                                                  $1,888.20;
                                               $1,888.20/47.5
                                              hours = $39.75)




  8|Page
                                  PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                                (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 9 of 37



                                        March 2019

    Weeks At Issue      Total Overtime       Overtime Rate           Unpaid Overtime
                           Hours In           (Corrected)                Wages
                            Month                                      (Corrected)

       4 weeks           30.96 hours            $31.78                    $519.51
                                             ($21.19 x 1.5)
     (March 1, 2019
   through March 31,                          ($10.00 x 47.74     [($31.78 x 30.96 OT hours)
         2019)                               hours = $477.40;       - $464.40 (prior overtime
                                            $477.40 + $534.18              payment)]
                                             (avg. commission
                                                per week) =
                                                $1,011.58;
                                             $1,011.58/47.74
                                              hours = $21.19)




                                         April 2019

    Weeks At Issue      Total Overtime       Overtime Rate       Unpaid Overtime Wages
                           Hours In           (Corrected)             (Corrected)
                            Month

       4 weeks           29.51 hours           $22.08                     $204.88
                                            ($14.72 x 1.5)
      (April 1, 2019
    through April 30,                        ($10.00 x 47.38     [($22.08 x 29.51 OT hours) -
          2019)                             hours = $473.80;        $446.70 (prior overtime
                                                $473.80 +                 payment)]
                                              $223.42 (avg.
                                             commission per
                                            week) = $697.22;
                                             $697.22/47.38
                                            hours = $14.72)




  9|Page
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 10 of 37



                                         May 2019

    Weeks At Issue      Total Overtime       Overtime Rate       Unpaid Overtime Wages
                           Hours In           (Corrected)             (Corrected)
                            Month

        4 weeks          50.96 Hours           $19.13                     $210.46
                                            ($12.75 x 1.5)
       (May 1, 2019
     through May 31,                         ($10.00 x 52.74     [($19.13 x 50.96 OT hours) -
          2019)                             hours = $527.40;        $764.40 (prior overtime
                                                $527.40 +                 payment)]
                                              $144.95 (avg.
                                             commission per
                                            week) = $672.35;
                                             $672.35/52.74
                                            hours = $12.75)



                                         June 2019

    Weeks At Issue      Total Overtime       Overtime Rate       Unpaid Overtime Wages
                           Hours In           (Corrected)             (Corrected)
                            Month

        2 weeks          38.88 Hours           $24.59                     $372.86
                                            ($16.39 x 1.5)
      (June 1, 2019
    through June 21,                         ($10.00 x 59.44     [($24.59 x 38.88 OT hours) -
          2019)                             hours = $594.40;        $583.20 (prior overtime
                                                $594.40 +                 payment)]
                                              $380.00 (avg.
                                             commission per
                                            week) = $974.40;
                                             $974.40/59.44
                                            hours = $16.39)



     F. Four BLR’s Breach Of the Commission Agreement

         47.     Four BLR promised to pay Garcia a commission for all sales she

  closed during the Second Period.



  10 | P a g e
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 11 of 37



         48.     Pursuant to the parties’ commission agreement, Four BLR would

  pay Garcia up to 12% of every deal she closed after assuming the Floor Sales

  position. The commission owed to Garcia was subject a reduction based on

  whether and how much of a discount was offered to a customer. Generally, the

  commissions owed to Garcia fell within one of three tiers: a 12% tier, a 7% tier,

  or a 3% tier. The allegations in this paragraph will hereinafter be referred to as

  the “Commission Agreement.”

         49.     The Commission Agreement was verbal.

         50.     Because Garcia has not yet been afforded the opportunity to engage

  in discovery, Garcia is not able to delineate additional details about the sliding

  scale used for the Commission Agreement. These documents are in Defendants’

  possession.

         51.     Garcia, however, has attached spreadsheets as Exhibit “C” showing

  a pattern and practice of the Company paying Garcia some of the commissions

  due on a monthly basis pursuant to the Commission Agreement.

         52.     As will be noted from Exhibit “C,” Garcia generally received 3%, 7%,

  or 12% of a sale—subject to some variations.

         53.     Importantly, however, the Commission Agreement always required

  some level of commission payment when Garcia closed a sale.

         54.     The Commission Agreement never allowed Defendants to completely

  deprive Garcia of a commission payment following a sale.


  11 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 12 of 37



         55.     Contrary to the Commission Agreement, however, Four BLR

  siphoned commission funds due to Garcia and kept it for its own benefit.

         56.     The failure to pay Garcia for commissions owed was a material

  breach of the Commission Agreement.

         57.     Garcia was undoubtedly damaged by Four BLR’s breach of the

  Commission Agreement because Garcia never received funds she was legally

  entitled to.

                                   COUNT I
                       OVERTIME VIOLATIONS BY FOUR BLR
                     UNDER THE FAIR LABOR STANDARDS ACT

         58.     Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 46 above as if fully set forth herein.

         59.     Upon information and belief, Four BLR’s annual volume of sales or

  business exceeded $500,000.00 during each calendar year of the relevant period.

         60.     As part of its business, Four BLR purchased goods and materials

  that traveled through interstate commerce during the relevant period.

         61.     During the relevant period, Four BLR obtained and solicited funds

  from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, and otherwise regularly engaged in interstate

  commerce.




  12 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 13 of 37



         62.     During the relevant period, Four BLR, upon information and belief,

  accepted credit card payments, wire transfers, and other forms of payments that

  were made or processed outside the state of Florida.

         63.     During the relevant period, Four BLR was an employer engaged in

  interstate commerce and subject to the FLSA.

         64.     During her employment with Four BLR, Garcia worked overtime

  hours.

         65.     Four BLR, however, failed to properly calculate (and then pay)

  Garcia’s overtime premium rate taking into consideration all earnings for the

  respective periods, i.e. Garcia’s commissions.

         66.     Due to the failure to include all earnings for the respective periods,

  Plaintiff is owed overtime back pay.

         67.     In addition, Four BLR is liable for double the overtime amounts owed

  as liquidated damages under the FLSA as a result of its intentional and willful

  violation of the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.      Enter judgment for Plaintiff against Four BLR under the FLSA;

         b.      Award Plaintiff actual damages for the unpaid wages;

         c.      Award Plaintiff liquidated damages;

         d.      Award Plaintiff her attorneys’ fees and costs;

         e.      Award Plaintiff all recoverable interest; and

         f.      Award any other relief this Honorable Court deems just and proper.
  13 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 14 of 37



                                   COUNT II
                     OVERTIME VIOLATIONS AGAINST LA RED
                     UNDER THE FAIR LABOR STANDARDS ACT

          68.    Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 46 above as if fully set forth herein.

          69.    During the relevant period, La Red was an owner, corporate officer,

  and operator of Four BLR.

          70.    During the relevant period, La Red operated the day-to-day activities

  of Four BLR, had supervisory authority over Plaintiff and other employees, and

  was partially or totally responsible for paying Plaintiff and other employees.

          71.    La Red was Plaintiff’s employer, joint employer, or co-employer for

  purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203 during

  the relevant period.

          72.    Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          73.    La Red is jointly and severally liable for double the overtime amounts

  owed as liquidated damages under the FLSA as a result of his intentional and

  willful violation of the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.     Enter judgment against La Red under the FLSA;

          b.     Award Plaintiff actual damages for the unpaid wages;

          c.     Award Plaintiff liquidated damages;

          d.     Award Plaintiff her attorneys’ fees and costs;
  14 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 15 of 37



         e.      Award Plaintiff all recoverable interest; and

         f.      Award any other relief this Honorable Court deems just and proper.

                                 COUNT III
                    BREACH OF CONTRACT AGAINST FOUR BLR

         74.     Plaintiff Garcia re-alleges and incorporates by reference the

  allegations in paragraphs 1-8, 14-18, 33, 36-37, 47-57 above as if fully set forth

  herein.

         75.     Four BLR and Garcia entered into a verbal Commission Agreement

  under which Garcia would receive commission payments for all sales she closed

  from January 7, 2019 through the end of her employment with the Company.

         76.     Pursuant to the Commission Agreement, Four BLR would pay

  Garcia up to 12% of every deal she closed after assuming the Floor Sales position.

  The commission owed to Garcia was subject a reduction based on whether and

  how much of a discount was offered to a customer. Generally, the commissions

  owed to Garcia fell within one of three tiers: a 12% tier, a 7% tier, or a 3% tier.

         77.     Because Garcia has not yet been afforded the opportunity to engage

  in discovery, Garcia is not able to delineate additional details about the sliding

  scale used for the Commission Agreement. These documents are in Defendants’

  possession.

         78.     Garcia, however, has attached spreadsheets created by Four BLR,

  as Exhibit “C” showing a pattern and practice of the Company paying Garcia




  15 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 16 of 37



  some of the commissions due on a monthly basis pursuant to the Commission

  Agreement.

         79.     As will be noted from Exhibit “C,” Garcia generally received 3%, 7%,

  or 12% of a sale—subject to some variations.

         80.     Importantly, however, the Commission Agreement always required

  some level of commission payment when Garcia closed a sale.

         81.     The Commission Agreement never allowed Defendants to completely

  deprive Garcia of a commission payment following a sale.

         82.     Contrary to the Commission Agreement, however, Four BLR

  siphoned commission funds due to Garcia and kept it for its own benefit.

         83.     The failure to pay Garcia for commissions owed was a material

  breach of the Commission Agreement.

         84.     Garcia was undoubtedly damaged by Four BLR’s breach of the

  Commission Agreement because Garcia never received funds she was legally

  entitled to.

         WHEREFORE, Garcia demands judgment in its favor and against

  Defendant Four BLR for damages plus interest, attorney’s fees pursuant to Fla.

  Stat. §448.08, costs, and such other relief as this Court deems just and proper.



                            COUNT IV
   UNJUST ENRICHMENT/CONTRACT IMPLIED IN LAW AGAINST FOUR BLR
                       (In the Alternative)


  16 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 17 of 37



         85.     Plaintiff Garcia re-alleges and incorporates by reference the

  allegations in paragraphs 1-8, 14-18, 33, 36-37, 47, 52 above as if fully set forth

  herein.

         86.     This Count is being asserted in the alternative and only to the extent

  Four BLR denies the existence or enforceability of an express oral contract

  between the parties as set forth in this Second Amended Complaint.

         87.     Garcia performed sales services for the benefit of Four BLR during

  her tenure with the Company.

         88.     In exchange for the sales services, Four BLR agreed to pay Garcia a

  commission for all sales she closed to the extent the commission payments

  exceeded Garcia’s hourly draw.

         89.     Specifically, Four BLR agreed to pay Garcia up to 12% of every deal

  she closed after assuming the Floor Sales position.

         90.     The commission owed to Garcia was subject to reduction based on

  whether and how much of a discount was offered to a customer. Generally, the

  commissions owed to Garcia fell within one of three tiers: a 12% tier, a 7% tier,

  or a 3% tier.

         91.     Garcia agreed to accept a position that involved sales because of the

  promised commission payments.

         92.     Four BLR generally paid Garcia for some of the sales services she

  performed (the “Compensated Sales”).

         93.     A sample of the commission payments are attached as Exhibit “C.”
  17 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 18 of 37



         94.     Four BLR, however, failed to pay Garcia the requisite commission

  for some sales closed by Garcia (the “Pending Commission Sales”) even when the

  combined commissions exceeded the applicable hourly draw.

         95.     The Pending Commission Sales were of the same character and type

  that resulted in Compensated Sales.

         96.     Four BLR not only had knowledge of the Pending Commission Sales,

  the Company actually hired Garcia, at least in part, to perform these sales.

         97.     The Company had access to and reviewed records of its sales,

  including the sales performed by Garcia.

         98.     While Four BLR accepted the sales and retained the benefits

  associated with same, the Company did not pay Garcia any commissions for

  some of the qualified sales.

         99.     In other instances, the Company arbitrarily and improperly reduced

  Garcia’s commission beyond any discount offered to customers.

         100. The Company’s retention of all the sale proceeds without

  distribution of the agreed-upon commission is improper.

         101. Given Four BLR’s misconduct and because it will receive a windfall

  by accepting and retaining the benefit conferred by Plaintiff, the circumstances

  are such that it would be inequitable for Four BLR to retain the benefit without

  paying fair value for it.




  18 | P a g e
                                 PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 19 of 37



         102. Assuming Four BLR denies the existence of an express contract with

  Plaintiff as set forth in this Second Amended Complaint, there is no adequate

  remedy at law with respect to compensation owed to Plaintiff.

         WHEREFORE, Garcia demands judgment in its favor and against

  Defendant Four BLR for damages plus interest, attorney’s fees pursuant to Fla.

  Stat. §448.08, costs, and such other relief as this Court deems just and proper.

                             COUNT V
    QUANTUM MERUIT/CONTRACT IMPLIED IN FACT AGAINST FOUR BLR
                       (In the Alternative)


         103. Plaintiff Garcia re-alleges and incorporates by reference the

  allegations in paragraphs 1-8, 14-18, 33, 36-37, 47, 52 above as if fully set forth

  herein.

         104. This Count is being asserted in the alternative and only to the extent

  Four BLR denies the existence or enforceability of an express oral contract

  between the parties as set forth in this Second Amended Complaint.

         105. Garcia performed sales services for the benefit of Four BLR during

  her tenure with the Company.

         106. In exchange for the sales services, Four BLR agreed to pay Garcia a

  commission for all sales she closed, subject to the sales amount exceeding the

  hourly draw paid to Garcia.

         107. Garcia agreed to accept a position that involved sales because of the

  promised commission payments.

  19 | P a g e
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 20 of 37



         108. Four BLR generally paid Garcia for some of the sales services she

  performed (the “Compensated Sales”).

         109. A sample of the commission payments are attached as Exhibit “C.”

         110. Four BLR, however, failed to pay Garcia the requisite commission

  for some sales she closed, (the “Pending Commission Sales”) even when her

  commissions exceeded the hourly draw.

         111. Specifically, Four BLR agreed to pay Garcia up to 12% of every deal

  she closed after assuming the Floor Sales position.

         112. The commission owed to Garcia was subject to reduction based on

  whether and how much of a discount was offered to a customer. Generally, the

  commissions owed to Garcia fell within one of three tiers: a 12% tier, a 7% tier,

  or a 3% tier.

         113. Aside from fully depriving Garcia of any credit for some sales, the

  Company would, at times, arbitrarily reduce Garcia’s commission credit beyond

  any discount Garcia offered customers.

         114. The Pending Commission Sales were of the same character and type

  that resulted in Compensated Sales.

         115. Garcia    performed      sales   services     for   the   Company   under

  circumstances the parties understood and agreed would result in commission

  payments to Garcia, particularly when the combined commissions exceeded the

  hourly draw.


  20 | P a g e
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 21 of 37



         116. As indicated in Exhibit “C,” the parties established a practice under

  which Garcia would be credited commission, up to 12% of the sale, for all sales

  closed.

         117. The commission historically paid to Garcia varied based on the

  existence and extent of discount offered by Garcia to Four BLR customers.

         118. The Company, contrary to the parties’ agreement and past practice,

  has refused to issue any payment to Garcia for some qualifying sales.

         119. Four BLR was fully aware that Garcia expected to receive

  commission credit for all sales Garcia closed. In fact, Garcia complained to the

  Company if the proper compensation was not issued.

         120. Furthermore, the sales performed by Four BLR were specifically

  required by the Company.

         121. Four BLR had full knowledge of the sales and reaped the benefits of

  Garcia’s labor.

         122. The Company acquiesced in the provision of Plaintiff’s services for

  the benefit of Defendant.

         123. The course of conduct between the parties created a contract implied

  in fact under which Plaintiff would be compensated for the valuable services she

  rendered in a specific manner.

         124. By denying Plaintiff compensation due to her, Four BLR has been

  unjustly enriched.


  21 | P a g e
                                PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 22 of 37



         125. Assuming Four BLR denies the existence of an express contract with

  Plaintiff as set forth in this Second Amended Complaint, there is no adequate

  remedy at law with respect to compensation owed to Plaintiff.

         WHEREFORE, Garcia demands judgment in its favor and against

  Defendant Four BLR for damages plus interest, attorney’s fees pursuant to Fla.

  Stat. §448.08, costs, and such other relief as this Court deems just and proper.



                                      JURY TRIAL

     Plaintiff hereby request a trial by jury with respect to all claims so triable.


          Dated: April 6, 2020

                                          Respectfully submitted,

                                          By: _/s/ J. Freddy Perera
                                          J. Freddy Perera, Esq.
                                          Florida Bar No. 93625
                                          E-mail: freddy@pba-law.com
                                          Valerie Barnhart, Esq.
                                          Florida Bar No. 88549
                                          E-mail: valerie@pba-law.com
                                          Brody M. Shulman, Esq.
                                          Florida Bar No. 092044
                                          E-mail: brody@pba-law.com

                                          PERERA BARNHART ALEMAN
                                          12401 Orange Drive Suite 123
                                          Davie, FL 33330
                                          Telephone: (786) 485-5232
                                          Counsel for Plaintiff




  22 | P a g e
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 23 of 37



                             CERTIFICATE OF SERVICE
         I hereby certify that on April 6, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that a true
  and correct copy of the foregoing document was served via transmission of
  Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing on all counsel or parties of record on
  the Service List below.
                                   By: _/s/ J. Freddy Perera
                                        Jorge Freddy Perera, Esq.

  SERVICE LIST
  HUGO L. GARCIA, ESQ.
  E-mail: HGarcia@generalcounselfl.com

  FLORIDA GENERAL COUNSEL, P.A.
  3403 NW 82 Ave
  Suite 101D
  Doral, FL 33122
  Phone: (305) 704-2500
  Attorney for Defendants




  23 | P a g e
                               PERERA BARNHART ALEMÁN
                      12401 Orange Drive· Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 24 of 37




                       EXHIBIT “A”
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 25 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 26 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 27 of 37




                       EXHIBIT “B”
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 28 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 29 of 37




                       EXHIBIT “C”
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 30 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 31 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 32 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 33 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 34 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 35 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 36 of 37
Case 1:20-cv-20024-UU Document 39 Entered on FLSD Docket 04/06/2020 Page 37 of 37
